
	
		III
		110th CONGRESS
		2d Session
		S. RES. 522
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2008
			Mr. Reid (for himself,
			 Mr. McConnell, Mr. Akaka, Mr.
			 Alexander, Mr. Allard,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Bayh, Mr. Bennett,
			 Mr. Biden, Mr.
			 Bingaman, Mr. Bond,
			 Mrs. Boxer, Mr.
			 Brown, Mr. Brownback,
			 Mr. Bunning, Mr. Burr, Mr.
			 Byrd, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Dodd, Mrs. Dole,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mrs. Feinstein,
			 Mr. Graham, Mr.
			 Grassley, Mr. Gregg,
			 Mr. Hagel, Mr.
			 Harkin, Mr. Hatch,
			 Mrs. Hutchison, Mr. Inhofe, Mr.
			 Inouye, Mr. Isakson,
			 Mr. Johnson, Mr. Kennedy, Mr.
			 Kerry, Ms. Klobuchar,
			 Mr. Kohl, Mr.
			 Kyl, Ms. Landrieu,
			 Mr. Lautenberg, Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lugar, Mr.
			 Martinez, Mr. McCain,
			 Mrs. McCaskill, Mr. Menendez, Ms.
			 Mikulski, Ms. Murkowski,
			 Mrs. Murray, Mr. Nelson of Florida, Mr.
			 Nelson of Nebraska, Mr.
			 Obama, Mr. Pryor,
			 Mr. Reed, Mr.
			 Roberts, Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Thune, Mr. Vitter,
			 Mr. Voinovich, Mr. Warner, Mr.
			 Webb, Mr. Whitehouse,
			 Mr. Wicker, and Mr. Wyden) submitted the following resolution; which
			 was referred to the Committee on Foreign
			 Relations
		
		
			April 22, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Recognizing the 60th anniversary of the
		  founding of the modern State of Israel and reaffirming the bonds of close
		  friendship and cooperation between the United States and
		  Israel.
	
	
		Whereas on November 29, 1947, the United Nations General
			 Assembly voted to partition the British Mandate of Palestine and create a
			 Jewish state;
		Whereas on May 14, 1948, the people of Israel proclaimed
			 the establishment of the sovereign and independent State of Israel, and the
			 United States Government established full diplomatic relations with
			 Israel;
		Whereas the desire of the Jewish people to establish an
			 independent modern State of Israel is an outgrowth of the existence of the
			 historic kingdom of Israel established in the Land of Israel 3,000 years ago,
			 with the city of Jerusalem as its capital;
		Whereas for over 2,000 years, there has been continuous
			 Jewish presence and residence in the land comprising the modern State of
			 Israel;
		Whereas the establishment of the modern State of Israel as
			 a homeland for the Jewish people followed the slaughter of more than 6,000,000
			 European Jews during the Holocaust;
		Whereas since its establishment 60 years ago, the modern
			 State of Israel has rebuilt a nation, forged a new and dynamic democratic
			 society, and created a thriving economic, political, cultural, and intellectual
			 life despite the heavy costs of war, terrorism, and unjustified diplomatic and
			 economic boycotts against the people of Israel;
		Whereas the people of Israel have established a vibrant,
			 pluralistic, democratic political system, including freedom of speech,
			 association, and religion; a vigorously free press; free, fair and open
			 elections; the rule of law; a fully independent judiciary; and other democratic
			 principles and practices;
		Whereas Israel has developed some of the leading
			 universities in the world, and 8 Israeli citizens have been awarded the Nobel
			 Prize;
		Whereas Israel has developed an advanced, entrepreneurial
			 economy, is among the world’s leaders in the high-tech industry, and is at the
			 forefront of research and development in the field of renewable energy
			 sources;
		Whereas Israel regularly sends humanitarian aid,
			 search-and-rescue teams, mobile hospitals, and other emergency supplies, to
			 help victims of disasters around the world, including the 1994 Rwandan civil
			 war, the 1998 bombing of the United States Embassy in Kenya, the 1999
			 earthquakes in Turkey, the 2004 Indian Ocean tsunami, the 2005 hurricanes along
			 the southern coast of the United States, and the 2007 fires in Greece;
		Whereas Israel has absorbed millions of Jews from
			 countries throughout the world and fully integrated them into Israeli
			 society;
		Whereas Israel has bravely defended itself from repeated
			 terrorist and military attacks since its independence;
		Whereas successive leaders of Israel have sought to
			 achieve peace with Israel’s Arab neighbors;
		Whereas Israel has established peaceful bilateral
			 relations with neighboring Egypt and Jordan and has made its desire to
			 establish peaceful relations with all Arab states abundantly clear;
		Whereas for 6 decades, the United States and Israel have
			 maintained a special relationship based on mutually shared democratic values,
			 common strategic interests, and moral bonds of friendship and mutual
			 respect;
		Whereas the American people feel a strong affinity for the
			 Israeli people based on common values and shared cultural heritage; and
		Whereas the United States continues to regard Israel as a
			 strong and trusted ally and an important strategic partner: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)recognizes the historic significance of the
			 60th anniversary of the reestablishment of the sovereign and independent State
			 of Israel as a homeland for the Jewish people;
			(2)reaffirms the
			 bonds of friendship and cooperation which have existed between the United
			 States and Israel for the past 60 years, and commits to strengthening those
			 bonds;
			(3)commends the
			 people of Israel for their remarkable achievements in building a new state and
			 a pluralistic, democratic society in the face of terrorism, as well as
			 hostility, ostracism, and belligerence from many of their neighbors;
			(4)reaffirms its
			 support for Israel’s right to defend itself against threats to its security and
			 existence;
			(5)reaffirms its
			 enduring support for Israel as Israel pursues peace with its neighbors;
			 and
			(6)extends the
			 warmest congratulations and best wishes to the State of Israel and the Israeli
			 people for a peaceful, prosperous, and successful future.
			
